Case 2:18-cv-00081-DRH-AYS Document 31 Filed 07/08/19 Page 1 of 1 PageID #: 331




                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF NEW YORK


       LONG ISLAND NEUROSURGICAL
       ASSOCIATES, P.C.,
                                                        STIPULATION OF DISMISSAL WITH
                                                        PREJUDICE
                           Plaintiff,

       vs.                                              Civil Action No. 2:18-CV-00081-DRH-AYS
       HIGHMARK BLUE SHIELD and
       REED SMITH LLP,


                           Defendants.


                The above-entitled matter having been amicably adjusted by and between the parties, it

       is hereby stipulated and agreed that the matter is hereby dismissed with prejudice and without

       costs against the parties.



      NAN GEIST FABER, P.C.                             CHIESA SHAHINIAN & GIANTOMASI PC
      Attorneys for Plaintiff                           Attorneys for Defendants
      Long Island Neurosurgical Associates, P.C.        Highmark Blue Shield and Reed Smith LLP


      By: __s/ Nan Geist Faber_______________           By: __s/ Scott C. Hollander________________
             Nan Geist Faber                                   Scott C. Hollander
             996 Dartmouth Lane                                One Boland Drive
             Woodmere, NY 11598                                West Orange, NJ 07052
             nfaber@nangeistfaber.com                          shollander@csglaw.com




       4840-6785-8842.v1
